                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                NEWPORT NEWS DIVISION



JERROD PEMBERTON,

        Petitioner,
                                                            CRIMINAL NO.4:17cr50-3
        V.                                                  CIVIL NO.4:18cv90

UNITED STATES OF AMERICA,

        Respondent.


                                            ORDER


        This matter comes before the Court upon Jerrod Pemberton's ("Petitioner") pro se Motion

Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody

("§ 2255 Motion"). ECF No.95. In such motion. Petitioner asks the Court to vacate his judgment

ofconviction and sentence on the grounds that his two convictions for brandishing a firearm under

18 U.S.C. § 924(c)(1)(A) are unlawful and that his defense counsel rendered constitutionally

deficient assistance. For the reasons set forth herein. Petitioner has failed to state a cognizable

claim for relief. Accordingly, his § 2255 Motion must be DENIED.

   I.        FACTUAL AND PROCEDURAL HISTORY

        On May 8, 2017, a federal grand jury sitting in Newport News, Virginia named Petitioner

and two-codefendants in an eleven-coimt criminal indictment charging them with the following

eleven counts: Conspiracy to Interfere with Commerce by Robbery in violation of 18 U.S.C,

§ 1951(a) (Count 1); five counts of Robbery Affecting Commerce in violation of 18 U.S.C.

§§ 1951(a) and 2 (Counts 2, 4, 6, 8 and 10); and five counts of Possessing and Brandishing a

Firearm in Furtherance of a Crime of Violence in violation of 18 U.S.C. § 924(c)(1)(A) and 2

(Counts 3, 5, 7,9 and 11). ECF No. 1. On August 17,2017, pursuant to a written plea agreement
                                                1
